Exhibit 10.1
TENDER AND SUPPORT AGREEMENT
     TENDER AND SUPPORT AGREEMENT (this “Agreement”) dated as of November 23,
2008 by and among Johnson & Johnson, a New Jersey corporation (“Parent”), Binder
Merger Sub, Inc., a Delaware corporation and wholly owned subsidiary of Parent
(“Sub”), and each stockholder listed on Annex I (each, a “Stockholder” and
collectively, the “Stockholders”), each an owner of Shares of Omrix
Biopharmaceuticals, Inc., a Delaware corporation (the “Company”).
     WHEREAS, as of the date hereof, each Stockholder is the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act) of the number of Shares set
forth opposite such Stockholder’s name under the heading “Shares Beneficially
Owned” on Annex I (all such directly owned Shares which are outstanding as of
the date hereof and which may hereafter be acquired pursuant to acquisition by
purchase, stock dividend, distribution, stock split, split-up, combination,
merger, consolidation, reorganization, recapitalization, combination or similar
transaction, being referred to herein as the “Subject Shares;” provided that
“Subject Shares” shall not include Shares beneficially owned in the form of
Company Options or restricted stock, but only to the extent such Shares remain
unvested, restricted or unexercised, as the case may be);
     WHEREAS, as a condition to their willingness to enter into the Agreement
and Plan of Merger (the “Merger Agreement”) dated as of the date hereof by and
among Parent, Sub and the Company, Parent and Sub have requested that each
Stockholder, and in order to induce Parent and Sub to enter into the Merger
Agreement, each Stockholder (only in such Stockholder’s capacity as a
stockholder of the Company) has agreed to, enter into this Agreement;
     WHEREAS, capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Merger Agreement.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration given to each party hereto, the receipt of which is
hereby acknowledged, the parties agree as follows:
ARTICLE 1
AGREEMENT TO TENDER
          Section 1.01 Agreement to Tender. Each Stockholder shall duly tender,
in the Offer, all of the Subject Shares pursuant to and in accordance with the
terms of the Offer, provided the Offer price does not decrease. Promptly, but in
any event no later than ten Business Days after the commencement of the Offer,
each Stockholder shall (i) deliver to the depositary designated in the Offer
(the “Depositary”) (A) a letter of transmittal with respect to his or its
Subject Shares complying with the terms of the Offer, (B) a certificate or
certificates representing such Subject Shares or an “agent’s message” (or such
other evidence, if any, of transfer as the Depositary may reasonably request) in
the case of a book-entry transfer of any uncertificated Subject Shares and
(C) all other documents or instruments required to be delivered pursuant to the
terms of the Offer, and/or (ii) instruct such Stockholder’s broker or such other

 



--------------------------------------------------------------------------------



 



Person that is the holder of record of any Subject Shares beneficially owned by
such Stockholder to tender such Subject Shares pursuant to and in accordance
with the terms of the Offer. Each Stockholder shall duly tender to Sub during
any Subsequent Offering Period provided by Sub in accordance with the terms of
the Offer, all of the Subject Shares, if any, which shall have been issued after
the expiration of the Offer. Each Stockholder agrees that once his or its
Subject Shares are tendered pursuant to the terms hereof, such Stockholder will
not withdraw any tender of such Subject Shares, unless and until (i) the Offer
shall have been terminated or shall have expired, in each case, in accordance
with the terms of the Merger Agreement, or (ii) this Agreement shall have been
terminated in accordance with Section 2.03 hereof.
          Section 1.02 Voting of Subject Shares(a) . At every meeting of the
stockholders of the Company called for such purpose, and at every adjournment or
postponement thereof, each Stockholder shall, or shall cause the holder of
record on any applicable record date to, vote his or its Subject Shares (to the
extent that any of such Stockholder’s Subject Shares are not purchased in the
Offer and provided that the Offer price was not decreased) (i) in favor of the
adoption of the Merger Agreement and the transactions contemplated thereby,
(ii) against (A) any agreement or arrangement related to any Acquisition
Proposal, and (B) any liquidation, dissolution, recapitalization, extraordinary
dividend or other significant corporate reorganization of the Company or any of
its Subsidiaries, and (iii) in favor of any other matter necessary for
consummation of the transactions contemplated by the Merger Agreement which is
considered at any such meeting of stockholders, and in connection therewith,
such Stockholder shall execute any documents which are necessary or appropriate
in order to effectuate the foregoing. Each Stockholder shall retain at all times
the right to vote his or its Subject Shares in his or its sole discretion and
without any other limitation on those matters other than those set forth in this
Section 1.02 that are at any time or from time to time presented for
consideration to the Company’s stockholders generally. In the event that any
meeting of the stockholders of the Company is held, such Stockholder shall, or
shall cause the holder of record on any applicable record date to, appear at
such meeting or otherwise cause his or its Subject Shares (to the extent that
any of such Stockholder’s Subject Shares are not purchased in the Offer) to be
counted as present thereat for purposes of establishing a quorum.
          Section 1.03 No Transfers; No Inconsistent Arrangements. Except as
provided hereunder or under the Merger Agreement, such Stockholder shall not,
directly or indirectly, (i) transfer (which term shall include any sale,
assignment, gift, pledge, hypothecation or other disposition), or consent to or
permit any such transfer of, any or all of such Stockholder’s Subject Shares or
any interest therein (except where the transferee or third party agrees in
writing to be bound by the terms hereof), or create or permit to exist any lien
that would prevent such Stockholder from tendering his or its Subject Shares in
accordance with this Agreement or from complying with his or its other
obligations under this Agreement, other than any restrictions imposed by
applicable Law or pursuant to this Agreement, on any such Subject Shares,
(ii) enter into any contracts inconsistent with the terms hereof with respect to
any transfer of such Subject Shares or any interest therein, (iii) grant or
permit the grant of any proxy, power of attorney or other authorization in or
with respect to such Subject Shares relating to the subject matter hereof,
(iv) deposit or permit the deposit of such Subject Shares into a voting trust or
enter into a voting agreement or arrangement with respect to such Subject
Shares, or (v) take or permit any other

2



--------------------------------------------------------------------------------



 



action that would in any way restrict, limit or interfere with the performance
of his or its obligations hereunder or the transactions contemplated hereby.
          Section 1.04 Appraisal Rights. Each Stockholder agrees not to exercise
any appraisal rights in respect of his or its Subject Shares which may arise
with respect to the Merger.
          Section 1.05 Documentation and Information. Each Stockholder
(i) consents to and authorizes the publication and disclosure by Parent of his
or its identity and holding of Subject Shares, and the nature of his or its
commitments, arrangements and understandings under this Agreement, in any press
release, the Offer Documents, or any other disclosure document required in
connection with the Offer, the Merger and any transactions contemplated by the
Merger Agreement, and (ii) agrees as promptly as practicable to give to Parent
any information reasonably related to the foregoing that it may reasonably
require for the preparation of any such disclosure documents. Each Stockholder
agrees as promptly as practicable to notify Parent of any required corrections
with respect to any written information supplied by such Stockholder
specifically for use in any such disclosure document, if and to the extent such
Stockholder becomes aware that any such information shall have become false or
misleading in any material respect.
          Section 1.06 Changes to Shares. In the event of any stock dividend or
distribution, or any change to the Shares by reason of any stock dividend or
distribution, split-up, recapitalization, combination, exchange of shares or any
other similar transaction, the term “Shares” as used in this Agreement shall be
deemed to refer to and include the Shares and all such stock dividends and
distributions and any securities into which or for which any or all of the
Shares may be changed or exchanged or which are received in the relevant
transaction.
          Section 1.07 Representations and Warranties. Each Stockholder
represents and warrants to Parent and Sub as follows:
     This Agreement has been duly and validly executed and delivered by such
Stockholder and, assuming this Agreement constitutes a valid and binding
obligation of each of Parent and Sub, constitutes a legal, valid and binding
agreement of such Stockholder enforceable against such Stockholder in accordance
with its terms. The execution, delivery and performance by such Stockholder of
this Agreement and the consummation of the transactions contemplated hereby do
not and will not conflict with, or result in the breach or termination of or
constitute a default (with or without the giving of notice or the lapse of time
or both) under, any provision of any contract binding upon such Stockholder or
any of its Affiliates, except for any such conflicts, breaches, terminations and
defaults which would not, individually or in the aggregate, be reasonably
expected to prevent, delay or impair the consummation by such Stockholder of the
transactions contemplated by this Agreement. Each Stockholder has, and on the
date Sub becomes obligated to accept for payment, purchase and pay for such
Stockholders’ Shares such Stockholder will have, good and valid title to the
Subject Shares, free and clear of any liens, proxies, voting trusts or
agreements, understandings or arrangements. There are no options or rights to
acquire, or any agreements to which such Stockholder is a party relating to, the
Subject

3



--------------------------------------------------------------------------------



 



Shares, other than this Agreement. As of the date hereof, the Shares
Beneficially Owned by each Stockholder represent all of the Shares beneficially
owned (within the meaning of Rule 13d 3 under the Exchange Act) by such
Stockholder.
ARTICLE 2
MISCELLANEOUS
          Section 2.01 Notices. All notices, consents and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by hand delivery, by prepaid overnight courier
(providing written proof of delivery), by confirmed facsimile transmission or by
certified or registered mail (return receipt requested and first class postage
prepaid), addressed as follows:

         
 
  (a)   if to Parent or Sub, to:
 
       
 
      Johnson & Johnson
 
      One Johnson & Johnson Plaza
 
      New Brunswick, New Jersey 08933
 
      Facsimile: (732) 524-2788
 
      Attention: Office of the General Counsel
 
       
 
      with a copy to:
 
       
 
      Cravath, Swaine & Moore LLP
 
      825 Eighth Avenue
 
      New York, New York 10019
 
      Telephone: (212) 474-1964
 
      Facsimile: (212) 474-1000
 
      Attention: Robert I. Townsend III, Esq.
 
       
 
      if to Robert Taub, to:
 
       
 
      Robert Taub
 
      Chief Executive Officer
 
      Omrix Biopharmaceuticals, Inc.
 
      1120 Avenue of the Americas, 4th Floor
 
      New York, New York 10036
 
      Telephone: (212) 887-6501
 
      Facsimile: (212) 887 6550
 
      Attention: Robert Taub

4



--------------------------------------------------------------------------------



 



         
 
      if to TINV SA, to:
 
       
 
      Avenue Blucher 63
 
      Brussels, Belgium B-1180
 
      Telephone: 011-32-2379-2661
 
      Facsimile: 322 3759556
 
      Attention: Robert Taub
 
       
 
      if to MINV SA, to:
 
       
 
      Avenue Blucher 63
 
      Brussels, Belgium B-1180
 
      Telephone: 011-32-2379-2661
 
      Facsimile: 322 3759556
 
      Attention: Robert Taub
 
       
 
      with a copy to:
 
       
 
      Skadden, Arps, Slate, Meagher & Flom LLP
 
      Four Times Square
 
      New York, New York 10036
 
      Telephone: (212) 735 3000
 
      Facsimile: (212) 735-2000
 
      Attention: David Fox

or to such other address or facsimile number for a party as shall be specified
in a notice given in accordance with this section; provided that any notice
received by facsimile transmission or otherwise at the addressee’s location on
any Business Day after 5:00 P.M. (addressee’s local time) shall be deemed to
have been received at 9:00 A.M. (addressee’s local time) on the next Business
Day; provided further that notice of any change to the address or any of the
other details specified in or pursuant to this section shall not be deemed to
have been received until, and shall be deemed to have been received upon, the
later of the date specified in such notice or the date that is five (5) Business
Days after such notice would otherwise be deemed to have been received pursuant
to this section. A party’s rejection or other refusal to accept notice hereunder
or the inability of another party to deliver notice to such party because of
such party’s changed address or facsimile number of which no notice was given by
such party shall be deemed to be receipt of the notice by such party as of the
date of such rejection, refusal or inability to deliver. Nothing in this section
shall be deemed to constitute consent to the manner or address for service of
process in connection with any legal proceeding, including litigation arising
out of or in connection with this Agreement.
          Section 2.02 Further Assurances. Each Stockholder will, from time to
time, execute and deliver, or cause to be executed and delivered, such
additional documents as Parent or Sub may reasonably request for the purpose of
effectively carrying out the transactions contemplated by this Agreement.

5



--------------------------------------------------------------------------------



 



          Section 2.03 Termination. This Agreement shall terminate upon the
earlier of (i) the termination of the Merger Agreement in accordance with its
terms (ii) the Effective Time or (iii) upon reduction of the Offer Price.
          Section 2.04 Amendments and Waivers.
               (a) The parties hereto may modify or amend this Agreement by
written agreement executed and delivered by duly authorized officers of the
respective parties.
               (b) Any failure of any of the parties to comply with any
obligation, covenant, agreement or condition herein may be waived by the party
or parties entitled to the benefits thereof only by a written instrument signed
by the party expressly granting such waiver, but such waiver or failure to
insist upon strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.
          Section 2.05 Expenses. All costs and expenses incurred in connection
with this Agreement shall be paid by the party incurring such costs and
expenses, whether or not the transactions contemplated by this Agreement or the
Merger Agreement are consummated.
          Section 2.06 Binding Effect; Benefit; Assignment. Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any of the parties hereto (whether by operation of law or otherwise)
without the prior written consent of the other parties. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties and their respective permitted successors and
assigns.
          Section 2.07 Governing Law. This Agreement shall be governed by, and
construed in accordance with the laws of the State of Delaware, without giving
effect to any choice or conflict of laws provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
Laws of any jurisdiction other than the State of Delaware.
          Section 2.08 Counterparts. This Agreement may be executed in multiple
counterparts, all of which shall together be considered one and the same
agreement.
          Section 2.09 Jurisdiction. Each of the parties hereto hereby
(a) expressly and irrevocably submits to the exclusive personal jurisdiction of
the Delaware Court of Chancery, any other court of the State of Delaware and any
Federal court sitting in the State of Delaware in the event any dispute arises
out of this Agreement, (b) agrees that such party will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, (c) agrees that such party will not bring any action relating to
this Agreement in any court other than the Delaware Court of Chancery, any other
court of the State of Delaware and any Federal court sitting in the State of
Delaware and (d) agrees that each of the other parties shall have the right to
bring any action or proceeding for enforcement of a judgment entered by the

6



--------------------------------------------------------------------------------



 



Delaware Court of Chancery, any other court of the State of Delaware and any
Federal court sitting in the State of Delaware. Each of Parent, Sub and each
Stockholder agrees that a final judgment in any action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.
          Section 2.10 Service of Process. Each party irrevocably consents to
the service of process outside the territorial jurisdiction of the courts
referred to in Section 2.09 hereof in any such action or proceeding by mailing
copies thereof by registered or certified United States mail, postage prepaid,
return receipt requested, to such party’s address as specified in or pursuant to
Section 2.01 hereof. However, the foregoing shall not limit the right of a party
to effect service of process on the other party by any other legally available
method.
          Section 2.11 Entire Agreement; Third Party Beneficiaries. This
Agreement (a) constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof and (b) is not intended to confer upon any
Person other than the parties hereto any rights or remedies hereunder.
          Section 2.12 Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void, unenforceable or against its regulatory
policy, the remainder of the terms, provisions, covenants and restrictions of
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.
          Section 2.13 Specific Performance. Each of the parties hereto
acknowledges and agrees that, in the event of any breach of this Agreement, each
nonbreaching party would be irreparably and immediately harmed and could not be
made whole by monetary damages. It is accordingly agreed that the parties hereto
(a) will waive, in any action for specific performance, the defense of adequacy
of a remedy at law and (b) shall be entitled, in addition to any other remedy to
which they may be entitled at law or in equity, to compel specific performance
of this Agreement in any action instituted in accordance with Section 2.09.
          Section 2.14 Stockholder Capacity. Notwithstanding any provision of
this Agreement to the contrary, nothing in this Agreement shall (or shall
require any Stockholder to attempt to) affect or limit any Stockholder who is a
director or officer of the Company from acting in such capacity (it being
understood that this Agreement shall apply to each Stockholder solely in each
Stockholder’s capacity as a stockholder of the Company).
          Section 2.15 Stockholder Obligations Several and Not Joint. The
obligations of each Stockholder hereunder shall be several and not joint and no
Stockholder shall be liable for any breach of the terms of this Agreement by any
other Stockholder.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            JOHNSON & JOHNSON
      By:   /s/ John A. Papa         Name:   John A. Papa        Title:  
Treasurer        BINDER MERGER SUB, INC.
      By:   /s/ James J. Bergin         Name:   James J. Bergin        Title:  
Vice President        Robert Taub
        /s/ Robert Taub                       TINV SA
      By:   /s/ R. Taub         Name:   R. Taub        Title:   administrateur
de’le’gue’        MINV SA
      By:   /s/ R. Taub         Name:   R. Taub        Title:   administrateur
de’le’gue’     

 



--------------------------------------------------------------------------------



 



ANNEX I

                              Subject Shares             Outstanding as of    
Shares   November 22, Stockholder   Beneficially Owned   2008
Robert Taub
    2,902,103 1     1,506,840  
TINV SA
    1,005,130       1,005,130  
MINV SA
    285,133       285,133  

 

1   This amount includes 65,000 options which will not be exercised. Since these
options will not be exercised, the underlying Shares will not be tendered in the
Offer. This amount also includes 40,000 shares of restricted stock that would
only vest at the Merger. For this reason, they, too, will not be tendered in the
Offer.

 